E = b
ven Ea,
ep Blot

JUN 1 2 2019
IN THE UNITED STATES DISTRICT COURT "Bhs
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
MARK R. BARRETT,
Plaintiff, No. CV 11-143-BLG-SEH
VS.
ORDER

NANCY A. BERRYHILL, Acting

Commissioner of Social Security
Administration,

 

Defendant.

 

On May 28, 2019, Magistrate Judge Cavan issued his Findings and
Recommendation! as to Plaintiff’s Motion for Attorney Fees under 42 U.S.C. §
406(b)(1).? No objection to the Findings and Recommendation were filed.

No review is required of proposed findings and recommendations to which

no objection is made.’ The Court nevertheless will review Judge Cavan’s Findings

 

Doe. 35.

2 Doc. 29.

3 Thomas v. Arn, 474 U.S. 140, 149-152 (1986).
-]-
and Recommendation for clear error.

Upon review, the Court finds no clear error, and accepts and confirms Judge
Cavan’s Findings and Recommendation on Plaintiff's Motion for Attorney Fees
under 42 U.S.C. § 406(b)(1).!

ORDERED:

Plaintiff's Motion for Attorney Fees under 42 U.S.C. § 406(b)(1)” in the
amount of $46,000 is GRANTED.

DATED this 1B ay of June, 2019.

Ban fboddten

“SAM E. HADDON
United States District Judge

 

4 Doc. 29.
5 Doc. 29.
